Citation Nr: 0720997	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a post operative L5-S1 discectomy.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post traumatic stress disorder (PTSD).  

3.  Entitlement to a compensable rating for bilateral renal 
lithiasis with right ureteral lithotomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970; and from July 1981 to June 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2004, a 
statement of the case was issued in October 2004, and a 
substantive appeal was received in December 2004.   

In the August 2004 RO rating decision, the RO granted service 
connection and assigned a 10 percent disability rating for 
PTSD, effective from March 31, 2004.  The RO subsequently 
issued an October 2005 rating decision in which it increased 
the rating to 30 percent, effective the date of the grant of 
service connection.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a post 
operative L5-S1 discectomy are manifested by pain and 
limitation of motion.  The disability is not manifested by 
unfavorable ankylosis of the entire thoracolumbar spine and 
there is no evidence of incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.

2.  Throughout the rating period on appeal, the veteran's 
service-connected PTSD has not been manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  The veteran's service-connected bilateral renal lithiasis 
with right ureteral lithotomy is manifested by recurrent pain 
in his abdomen.  It is not manifested by recurrent stone 
formation requiring either diet therapy; drug therapy; or 
invasive or non-invasive procedures more than two times per 
year; or an occasional attack of colic, not infected and not 
requiring catheter drainage.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
connected residuals of a post operative L5-S1 discectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235 - 5243 
(2006).

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 30 percent for the veteran's service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2006).

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected bilateral 
renal lithiasis with right ureteral lithotomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 7508, 7509 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in March 2004.  In May 2004, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the May 2004 VCAA notice 
preceded the August 2004 RO rating decision, there is no 
defect with respect to the timing of the VCAA notice.

Where, as in the case of the PTSD claim on appeal, service 
connection has been granted and an initial disability rating 
has been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no 
longer applicable with regard to that claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Under Dingess, VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Although the 
present appeal involves the issue of increased ratings, VA 
believes that the Dingess analysis must be analogously 
applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993)  The Board 
notes that the RO did furnish the appellant a letter in May 
2004 in which it advised the appellant of what information 
and evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Moreover, the 
veteran was informed of all the applicable rating criteria in 
an October 2004 statement of the case.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

Where, in the case of the veteran's PTSD claim, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time, with consideration of 
whether staged ratings are warranted.  See Fenderson v. West, 
12 Vet.App. 119 (1999).

Spine (residuals of a post operative L5-S1 discectomy)

The veteran's service-connected low back disability was 
initially evaluated under Diagnostic Code 5293.  In an 
October 2005 rating decision, the RO continued the 10 percent 
rating, but noted that the Diagnostic Codes had changed and 
the veteran's back disability was evaluated under Diagnostic 
Code 5241.  VA revised the criteria for diagnosing and 
evaluating the spine, effective September 2003.  See 68 Fed. 
Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26, 
2003).  In the present case, the veteran submitted his claim 
for increase in March 2004, thus only the current rating 
criteria are applicable.  

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The veteran underwent a VA examination in May 2004.  He 
complained of constant low back pain that radiates into his 
legs.  The pain was described as sharp and aching; and its 
severity was rated as a 6-7 on a scale of 1-10.  He reported 
taking Bextra, Darvocet, and Soma; and that he can function 
well on these medications.  He denied any periods of 
incapacitation.  His functional limitations included 
inability to have sex (due to pain in his back); and the 
inability to sit in one spot for more than 20 minutes at a 
time.  He reported that he loses approximately 15 days of 
work per year as a result of his back disability.  

Upon examination, the veteran's posture and gait were normal.  
The thoracolumbar spine showed no radiation of pain on 
movement, muscle spasms, or tenderness to palpation.  
Straight leg raising was negative.  Upon range of motion 
testing, he achieved 30 degrees of flexion (limited by pain 
at 30 degrees); 15 degrees of extension (limited by pain at 
15 degrees); 20 degrees of right lateral flexion (limited by 
pain at 20 degrees); 30 degrees of left lateral flexion; 15 
degrees of right rotation (limited by pain at 15 degrees); 
and 15 degrees of left rotation (limited by pain).  As noted, 
range of motion was limited by pain.  It was not limited by 
fatigue, weakness, lack of endurance, or incoordination.  
There was no ankylosis; and there was no current 
intervertebal disk syndrome.  There was no specific 
peripheral nerve involvement.  A lower extremity neurologic 
examination revealed normal sensation and motor function.  
Reflexes were 1+ bilaterally on his knees and ankles.  He was 
diagnosed with degenerative disk disease of L5-S1 status post 
discectomy with residuals of reduced range of motion and 
chronic pain.  

The veteran underwent another VA examination in July 2005.  
He again complained of constant low back pain.  He stated 
that it flares up intermittently, and that he has missed two 
to three days of work per year as a result.  Pain gradually 
subsides with bedrest and then he is able to return to work.  
He does not use an assistive device; but he did use a cane 
approximately six months ago.  He reported a sensation in his 
left lower extremity but it does not give way, and he does 
not fall.  He stated that he takes Soma tablets four times 
per day; Darvocet four to five times per day; and Bextra on 
occasion.  The medications help control the back pain 
slightly.  He lives in a condo and does minimal yard work 
since the yard is small.  He enjoys target shooting; and he 
occasionally goes fishing and camping.  He works a desk job 
that he has had for 12 years.  He does not have any limits on 
his usual work. 

Upon examination, there was a profound limitation of motion 
of the lumbar spine.  He could actively flex it from 0 to 20 
degrees; bend laterally from 0 to 10 degrees bilaterally; and 
rotate from 0 to 10 degrees bilaterally.  He winced and 
complained of severe back pain during the range of motion 
testing.  With repetitive motion, the range of motion 
remained the same in all directions.  The examiner was not 
convinced that the marked limitation of range of motion was 
accurate.  He felt that the veteran appeared to be 
significantly exaggerating symptoms.  Sham rotation also 
produced severe back pain with minimal rotation.  Straight 
leg raising was perfectly normal in the sitting position; but 
in the supine position, the veteran complained of severe low 
back pain with legs raised 20 degrees bilaterally.  The 
examiner noted that this is a paradox.  There was no 
tenderness of the lumbar muscles.  They were neither tight 
nor in spasm.  There was a nontender, well healed scar.  On 
motor examination, strength was totally normal in both lower 
extremities.  There was no atrophy or fasciculations.  
Routine gait and coordination were normal.  Tandem walking 
and Robert testing were normal.  He had brisk reflexes in the 
lower extremities at 3+ at the knees and 2+ at the ankles.  
Sensory examination was normal in the lower extremities.  

The examiner stated that there was no evidence of any 
neurological dysfunction upon examination; and as a result, 
there is no evidence to support any lumbar nerve root 
compromise.  The fact that the veteran's straight leg raising 
was normal in a sitting position but abnormal in the supine 
position lead the examiner to believe that the veteran was 
exaggerating symptoms.  He also believed that the veteran was 
exaggerating symptoms during the range of motion testing.  
There was no change in active or passive range of motion 
during repeat motion testing; and no additional losses of 
range of motion of the joints involved (including the spine) 
due to pain, weakness, impaired endurance, fatigue, 
incoordination, or flare-ups.       

In order to warrant a rating in excess of the currently 
assigned 40 percent, the veteran's disability must be 
manifested by intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The May 2004 VA 
examination included the examiner's report that there was no 
current intervertebral disk syndrome.  At the July 2005 VA 
examination, the veteran reported that he had no "true" 
incapacitating episodes.  That examiner found no evidence of 
neurological dysfunction and thus, o evidence to support any 
lumbar nerve root compromise.  Thus, an increased rating 
would be not warranted under consideration of the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes.

The evidence reflects that the veteran has limited range of 
motion.  The extent of the limitation is somewhat unknown, 
inasmuch as the July 2005 examiner thought that the results 
may have been inaccurate due to exaggeration of symptoms by 
the veteran.  However, even with exaggerated symptoms, the 
veteran was found to have profound limitation of motion.  He 
did not have unfavorable ankylosis of the entire lumbosacral 
spine.  Absent unfavorable ankylosis of the entire 
thoracolumbar spine, the criteria for the next higher, 50 
percent rating, have not been met. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The 
regulations explicitly take pain upon motion into account, 
therefore, application of the principles of DeLuca is 
unnecessary.  In the event, however, that the principles of 
DeLuca are applicable to the regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed would warrant a higher rating in this 
case.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The 
Board finds that there is no medical evidence to show that 
there is any additional loss of motion of the spine due to 
pain or flare-ups of pain, supported by objective findings, 
or due to excess fatigability, weakness or incoordination, to 
a degree that supports a rating in excess of 40 percent.  The 
July 2005 examination included the examiner's observations 
that while the veteran appeared to be exaggerating his 
complaints of pain, there was no tenderness of the lumbar 
muscles; the muscles were not tight nor in spasm.  The 
currently assigned 40 percent rating adequately compensates 
the veteran for any pain and functional loss.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 40 percent for residuals of a 
post operative L5-S1 discectomy must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

PTSD

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling under the provisions of Diagnostic Code 
9411, since the effective date of the grant of service 
connection. 

Under this Diagnostic Code, a 30 percent disability rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of closest relatives, own occupation, 
or own name.

An April 2004 VA treatment note indicated that the veteran 
continued to be significantly impaired by PTSD and vulnerable 
to relapse with depression.  On mental status examination, 
his mood was described as "good," affect congruent and 
speech relevant.  The veteran was alert and oriented, with 
good insight and without delusions, hallucinations, suicidal 
or homicidal ideation.  The physician did not assign a Global 
Assessment of Functioning (GAF) score. 

An August 2004 chart entry included a GAF score of 45.  

The veteran underwent a VA examination in July 2004.  He 
appeared to be a reliable historian and was cooperative with 
the interview.  He was oriented to time, place, person, and 
purpose.  He had good hygiene and grooming.  Behavior was 
appropriate and cooperative.  He described his mood as angry 
(recently).  Affect was full and range was congruent to the 
topics of discussion.  Communication and speech were within 
normal limits.  He did not have any panic attacks; but he 
reported that his heart pounds when he thinks there is a 
dangerous situation.  However, he quickly realizes that there 
is no danger and his feelings subside before he reaches the 
point of having a panic attack.  He denied a history of 
delusions, hallucinations, and obsessive rituals.  His 
thought processes were linear and logical.  There were no 
signs of impaired judgment.  Abstract thinking was intact.  
He claimed to have some mild memory problems such as 
forgetting names and recent events.  He was able to spell 
"world" forwards and backwards without error.  He was also 
able to count backwards by sevens from 100 to 3.  Overall, 
the veteran performed twelve of fourteen calculations 
correctly, showing fairly good concentration.  The veteran 
denied suicidal ideation, and stated only one time when he 
had a homicidal ideation (he was thinking about "self 
defense").  The veteran was diagnosed with mild PTSD (with a 
GAF score of 65) and mild to moderate major depression (with 
a GAF score of 60).  

The examiner stated that the veteran's service-connected PTSD 
and non service related depression overlap in many ways; but 
there are specific impairments caused by each.  His loss of 
interest and pleasure and mild concentration problems are due 
to depression.  His anger problems, nightmares, and 
difficulty trusting others are due to PTSD.  The examiner 
opined that the PTSD has contributed to the majority of 
problems in maintaining steady employment.  

The examiner reported that the veteran has difficulty 
establishing and maintaining effective work and social 
relationships.  His chronic irritability, inability to trust 
others, and being emotionally unattached from others have 
contributed to his problems.  His generalized distress has 
caused him to keep a distance between him and his friends.  
For that reason, he does not have a social network.  Although 
he has been married for many years, he and his wife struggle 
to attain intimacy.  The veteran is mentally capable of 
performing activities of daily living, and managing benefit 
payments in his own best interest.  He has no difficulty with 
understanding simple or complex commands; and he does not 
pose a threat to himself or others.   

The veteran underwent another VA examination in August 2005.  
He reported that he can't stay at a job for long because he 
gets "pissed off and finds another job."  He stated that he 
has been with his current company for five years; but has 
been in four different positions during that time.  He has 
been married twice.  His first marriage ended in divorce due 
to incompatibility.  His second marriage has lasted 25 years; 
but there is little intimacy because he has no sex drive.  As 
a result, his relationship is strained.  In terms of PTSD 
symptoms, he stated that he has intrusive thoughts of 
military service that are worse when he is not busy. He feels 
anxious going to work, so he arrives early before anyone else 
gets there.  He gets up in the middle of the night to check 
windows and locks.  He also patrols his property once a week 
during the night.  It is distressing for him to talk about 
his military service.  He has only told the Veteran Center 
and his wife.  He reported that he is easily startled by 
sudden noises or by someone coming up behind him.  When he 
gets startled, he feels angry and punches a wall.  He goes 
outside and throws tools or breaks doorknobs, in order to get 
it out of his system.  His dog is his best friend, although 
he will also accompany his wife when she goes out with her 
friends.  His grandsons and co-workers make him feel nervous. 

The veteran stated that he takes two antidepressant 
medications.  He finds them helpful in dealing with his low 
mood.  He was tearful during the session and appeared 
depressed.  He reported poor concentration.  He also reported 
low energy and a feeling like he is "in a daze" (feeling 
exhausted but unable to sleep).  He is employed full time and 
has been married for 25 years.  He is raising two step-
grandsons (ages 10 and 15) but has little involvement in 
their lives.  

Upon examination, the veteran was on time for his appointment 
and was cooperative (though his attitude was guarded).  He 
displayed good grooming and hygiene.  His affect was, at 
times, tearful and irritated.  His mood appeared depressed; 
speech was normal in pressure and volume; he did not endorse 
hallucinations or delusions.  

Diagnostic testing revealed scores indicating that the 
veteran feels an inadequate sense of self and personal 
identity.  He endorsed having difficulty discriminating his 
needs from those of others.  He also showed confusion 
regarding goals in his life and difficulties coping with the 
demands of others.  He described himself as having 
insufficient ability to modulate anxiety and depression; and 
being chronically distressed and overwhelmed by intrusive 
symptoms.  His profile score suggests that he has little 
self-understanding; and feels overwhelmed by traumatic 
events.  The examiner concluded that the veteran was 
functioning moderately well, but less than optimally (noting 
that the veteran has a full time job of five years and a 25 
year marriage).  He diagnosed the veteran with major 
depressive disorder and PTSD.  His symptoms were moderate, 
with some difficulty in occupational and social functioning, 
and social isolation.  He was assessed a GAF score of 55.     

In order to warrant a rating in excess of 30 percent for 
PTSD, the veteran must  experience occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Both the July 2004 and August 2005 examiners noted that the 
veteran suffered from PTSD (which is service connected) and 
depression (which is not).  The July 2004 examiner stated 
that there are specific impairments caused by each (loss of 
interest and pleasure and mild concentration problems are due 
to depression; but PTSD has contributed to the majority of 
problems in maintaining steady employment).  He reported that 
the veteran has difficulty establishing and maintaining 
effective work and social relationships.  His distrust of 
others and his emotional unattachment causes there to a 
distance between he and his family and friends.  However, the 
examiner noted that he is mentally capable of performing 
activities of daily living; he has no difficulty with 
understanding simple or complex commands; and he does not 
pose a threat to himself or others.  The examiner assigned a 
GAF score of 65 and diagnosed the veteran with mild PTSD.    

The August 2005 examiner diagnosed the veteran with PTSD and 
depression; but did not distinguish which symptoms were 
attributable to which diagnosis.  Furthermore, he only 
assigned the veteran with one GAF score (55) that appears to 
cover both disabilities.  The examiner stated that the 
veteran was functioning moderately well, but less than 
optimally; with some difficulty in occupational and social 
functioning, and social isolation.  He noted that he had a 
full time job of five years and a 25 year marriage.  

The record includes GAF scores of 45, 55 and 65.  The GAF is 
a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score of 41 to 50 reflects 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A 51-60 GAF score indicates moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score from 61-70 
reflects some mild symptoms, or some difficulty in social, 
occupational, or school functioning but is generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. 

Despite the one GAF score of 45, the Board notes that there 
is no evidence that the veteran suffers from flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
or impaired abstract thinking.  The Board acknowledges that 
he does suffer from disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  However, the Board finds that the 
severity of the veteran's symptoms more nearly approximates 
to the level of symptoms enumerated under the 30 percent 
disability rating criteria.   

Ultimately, the Board finds that his PTSD was deemed mild in 
July 2004; and that the combination of PTSD and non service 
connected depression was deemed moderate, and still enabled 
the veteran to function "moderately well."  While the July 
2004 examination included a distinction between symptoms 
related to the service-connected PTSD and those related to 
the nonservice-connected depression, the subsequent 
examination did not.  Nevertheless, the Board finds that the 
current rating of 30 percent contemplates the totality of the 
psychiatric symptoms reported by the veteran and/or shown on 
evaluations.  Thus, for the reasons and bases expressed 
above, the Board has concluded that the criteria for ratings 
in excess of 30 percent rating have not been met at any time 
to warrant staged ratings for the veteran's service-connected 
PTSD.  Fenderson, 12 Vet. App. at 119.  As the preponderance 
of the evidence is against this claim, the benefit-of-the-
doubt doctrine does not apply.  See Gilbert, 1 Vet. App at 
49.

Renal lithiasis with right urethral lithotomy

The veteran's service-connected bilateral renal lithiasis 
with right urethral lithotomy
has been rated by the RO under the provisions of Diagnostic 
Code 7508.  Under this regulatory provision, the condition is 
to be rated as hydronephrosis (Diagnostic Code 7509) unless 
the disability is manifested by recurrent stone formation 
requiring either diet therapy, drug therapy, or invasive or 
non-invasive procedures more than two times per year.  The 
only rating under Diagnostic Code 7508 is a 30 percent 
rating.    

Pursuant to Diagnostic Code 7509, a 10 percent rating is 
warranted for an occasional attack of colic, not infected and 
not requiring catheter drainage.  A 20 percent rating is 
warranted for frequent attacks of colic, requiring catheter 
drainage.  The highest rating of 30 percent is warranted for 
frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired.  

The veteran underwent a VA examination in May 2004.  He 
reported that he has had the surgical removal of kidney 
stones.  He reports that subsequent to that, he has had 
recurrent pain which has been attributed to adhesion from the 
surgery.  He urinates five times per day at 4-5 hour 
intervals; and one time at night at about a 4-5 hour 
interval.  He has had no incontinence of urine.  He has not 
undergone any procedures or hospitalizations since that 
surgery.  He does not have dialysis.  He reports that his 
waist is sensitive when the area acts up, and he has to wear 
loose pants.  He stated that he has missed two days of work 
in the past year as a result of the condition.  Examination 
of the abdomen revealed it to be soft, nontender, and 
nondistended with positive bowel sounds.  A comprehensive 
metabolic panel was performed with glucose of 119 (the 
examiner stated that normal is up to 99; but 119 is not 
clinically significant).  BUN/creatinine ratio was 30 (normal 
is up to 24; but again, this is not significant).  UA was 
leukocyte esterase negative, nitrate negative, urobilinogen 
0.2, protein negative, pH 5.0, blood negative, specific 
gravity 1.025, ketones negative, bilirubin negative, and 
glucose negative.  The examiner diagnosed the veteran with 
left nephrolithiasis status post surgical removal of kidney 
stones with residual of recurrent pain.  

He underwent another VA examination in July 2005.  He 
reported that the history of kidney stone in 1983.  A 
urethral lithotomy was performed and there has been no 
recurrence of kidney stones.  He complained of intermittent 
right flank pain that occurs quite suddenly, but the pain is 
not disabling.  Thorough testing has shown no abnormalities.  
Upon examination, the abdomen was quite obese.  There were no 
enlarged organs.  Bowel sounds were normal.  There was some 
abdominal tenderness in the right anterior flank region.  The 
examiner found it interesting that the tenderness is elicited 
with very superficial palpation of the abdomen anteriorly.  
The examiner did not feel any abnormal masses.  Though the 
veteran had anterior abdominal tenderness, he had no flank 
tenderness.  

The Board notes that in order to warrant a compensable 
rating, the veteran's condition must be manifested by 
recurrent stone formation requiring either diet therapy; drug 
therapy; or invasive or non-invasive procedures more than two 
times per year (Diagnostic Code 7508); or an occasional 
attack of colic, not infected and not requiring catheter 
drainage (Diagnostic Code 7509).  The Board finds that there 
is no evidence in the claims file to support the granting of 
a compensable rating.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for bilateral renal lithiasis 
with right urethral lithotomy must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.  



______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


